655 So. 2d 213 (1995)
Vincent BLANCO, Petitioner,
v.
Richard ROTH, Sheriff, Monroe County, Etc., Respondent.
No. 95-1505.
District Court of Appeal of Florida, Third District.
May 26, 1995.
Vincent Blanco, in pro. per.
Robert A. Butterworth, Atty. Gen., and Elliot B. Kula, Asst. Atty. Gen., for respondent.
Before SCHWARTZ, C.J., and JORGENSON and LEVY, JJ.
PER CURIAM.
Vincent Blanco petitions this court for a Writ of Habeas Corpus. We grant his petition and direct that he be discharged from incarceration, as there is no evidentiary support for the trial court's finding that Blanco has the present ability to pay the $5,000 purge condition in the contempt order relating to his child support arrearages. See Bowen v. Bowen, 471 So. 2d 1274 (Fla. 1985); Compagnoni v. Compagnoni, 619 So. 2d 450 (Fla. 3d DCA 1993).
Petition granted.